IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SAVOEUNG LEANG,                          : No. 852 MAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
DEPARTMENT OF TRANSPORTATION,            :
BUREAU OF DRIVER LICENSING,              :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of June, 2019, the Petition for Allowance of Appeal is

DENIED. Motion for Supersedeas is DENIED.